

115 HR 5928 IH: Students Over Special Interests Act
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5928IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Polis (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Scott of Virginia, Ms. Jayapal, Mr. DeSaulnier, Ms. Clarke of New York, Mr. Ellison, Mr. Espaillat, Ms. DeLauro, Ms. Moore, Ms. Adams, Mrs. Napolitano, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Tax Cuts and Jobs Act, forgive all outstanding Federal student loans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Students Over Special Interests Act. 2.Sunset of public law 115–97 (a)In generalAll provisions of, and amendments made by, Public Law 115–97 shall not apply to calendar, taxable, plan, or limitation years beginning after December 22, 2017.
 (b)Application of certain lawsThe Internal Revenue Code of 1986 shall be applied and administered to years described in subsection (a) as if the provisions and amendments described in subsection (a) had never been enacted.
			3.Forgiveness of outstanding Federal student loans
 (a)Forgiveness requiredNotwithstanding any other provision of law, not later than 180 days after the date of the enactment of this Act, the Secretary of Education shall forgive the outstanding balance of interest and principal due on all eligible Federal student loans.
 (b)Method of loan forgivenessTo provide the loan forgiveness required under subsection (a), the Secretary is authorized to carry out a program—
 (1)through the holder of the loan, to assume the obligation to repay the outstanding balance of interest and principal due on a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965; and
 (2)to cancel the outstanding balance of interest and principal due on a loan made under part D of such title.
 (c)Exclusion from taxable incomeThe amount of a borrower’s eligible Federal student loans forgiven under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.
 (d)Definition of eligible Federal student loanIn this section the term eligible Federal student loan means any loan made, insured, or guaranteed under part B or part D of title IV of the Higher Education Act of 1965.
			4.Increase in Federal Pell Grants; deficit reduction
 (a)In generalOf the amount of net cost savings achieved by sections 2 and 3— (1)one half shall be used by the Secretary of Education to increase the maximum Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) by an equal amount for each of the 10 award years beginning after the date of the enactment of this Act; and
 (2)one half shall be used for the purpose of deficit reduction. (b)Treatment as mandatory spendingThe amounts provided under subsection (a)(1) shall be available without further appropriation.
 (c)Continuation of maximum amountNotwithstanding any other provision of law, the amount of the maximum Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) for each award year beginning after the expiration of the period described in subsection (a)(1) shall be not less than the maximum amount determined for the last award year in such period.
			